Citation Nr: 1547436	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  10-48 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for chronic kidney disease, to include as secondary to service-connected disabilities.

2.  Entitlement to an increased disability rating (or evaluation) in excess of 60 percent for right paramedian disc herniation and degenerative disc disease at L3-S1 with bilateral lower extremity radiculopathy at S1 with central disc protrusions at L4-5 and L3-4, status post L5-S1 diskectomy (hereinafter "lumbar spine disability with bilateral lower extremity radiculopathy").

3.  Entitlement to an increased disability rating (or evaluation) in excess of 30 percent for supraventricular arrhythmia and chronic irregular heart rate with dizziness and lightheadedness (hereinafter "heart disorder").

4.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for right knee status post medial calcaneocuboid ligament tear with medial joint line tenderness (hereinafter "right knee disability").


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from March 1983 to June 1995.

This appeal comes to the Board of Veterans' Appeals (Board) from January 2010, March 2011, and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  A claim for service connection for kidney damage and increased ratings for the service-connected lumbar spine, right knee, and heart disorders was received in August 2009.  

The January 2010 rating decision denied (1) an increased disability rating in excess of 10 percent for the heart disorder, (2) an increased disability rating in excess of 10 percent for the right knee disability, (3) an increased disability rating in excess of 60 percent for the lumbar spine disability with right lower extremity radiculopathy, and (4) service connection for kidney damage.  The March 2011 rating decision, in pertinent part, granted service connection for left lower extremity radiculopathy and continued the denial of a disability rating in excess of 60 perfect for the lumbar spine disability with bilateral lower extremity radiculopathy.  The August 2012 rating decision granted an increased disability rating of 30 percent for the heart disorder effective August 18, 2009 (the day the increased rating claim was received by VA).

In a December substantive appeal (on a VA Form 9), the Veteran requested at a personal hearing at a VA RO in Milwaukee, Wisconsin (Travel Board hearing) before a Veterans Law Judge that was subsequently scheduled for April 2015, and notice was sent to the Veteran.  The Veteran did not report for a scheduled Board hearing in April 2015.  In an April 2015 written statement, the Veteran explained why he did not attend the April 2015 Board hearing, but did not request the hearing to be rescheduled.  The request is deemed withdrawn and the Board may proceed with adjudication of the issues on appeal.  38 C.F.R. § 20.704(d) (2015).  

VA treatment records dated from August 2012 to June 2014, as well as May 2015 kidney and lower leg disability benefits questionnaires (submitted by the Veteran), have been associated with the claims file.  While the most recent supplemental statement of the case (dated in August 2012) does not include review of this evidence, in June and September 2015 written statements, the Veteran waived agency of original jurisdiction (AOJ) consideration of the additional evidence.  As such, the Board may consider the evidence in the first instance.  

The issue of an increased disability rating in excess of 10 percent for the right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's chronic kidney disease, diagnosed during the appeal period, was causally related to the service-connected right knee and lumbar spine disabilities.

2.  For the entire increased rating period from August 18, 2009, the lumbar spine disability has been manifested by forward flexion to 45 degrees, painful motion, and muscle spasms with bilateral lower extremity radiculopathy manifested by moderate constant pain, severe intermittent pain, mild paresthesias and dysesthesias, mild numbness, mildly (4/5) decreased muscle strength, hypoactive (1+) ankle deep tendon reflexes, decreased sensation to vibration and pain/pinprick, absent sensation to light touch, absent (0) right knee and ankle jerk, sciatic nerve and external popliteal nerve root involvement, and no muscle atrophy, and more nearly approximates moderate incomplete paralysis of the sciatic nerve.

3.  For the entire increased rating period from August 18, 2009, the Veteran's lumbar spine disability with bilateral lower extremity radiculopathy has not been manifested by ankylosis, forward flexion to 30 degrees or less, incapacitating episodes requiring physician ordered bed rest having a total duration of at least 4 weeks during a 12 month period, or more nearly approximated moderately severe incomplete paralysis of the sciatic nerve.

4.  For the entire increased rating period from August 18, 2009, the Veteran's heart disorder has been manifested by more than four episodes per year of supraventricular tachycardia documented by ECG or Holter monitor with symptoms of dizziness, lightheadedness, chest palpations, chest pressure, shortness of breath, and fatigue.

5.  The Veteran is in receipt of the maximum 30 percent schedular rating for the service-connected supraventricular arrhythmia under Diagnostic Code 7010.

6.  For the entire increased rating period from August 18, 2009, the Veteran's heart disorder has not been manifested by congestive heart failure, a workload of 5 or less metabolic equivalents (METs), or left ventricular dysfunction with an ejection fraction of 50 percent or less.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for chronic kidney disease, as secondary to service-connected right knee and lumbar spine disabilities, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

2.  The criteria for an increased disability rating in excess of 60 percent for right paramedian disc herniation and degenerative disc disease at L3-S1 with bilateral lower extremity radiculopathy at S1 with central disc protrusions at L4-5 and L3-4, status post L5-S1 diskectomy have not been met or more nearly approximated for any part of the increased rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5237, 8520 (2015).

3.  There is no legal basis for the assignment of a disability rating in excess of 30 percent for supraventricular arrhythmia and chronic irregular heart rate with dizziness and lightheadedness for any part of the increased rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.100, 4.104, Diagnostic Code 7010 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Board grants service connection for chronic kidney disease, constituting a full grant of the benefit sought on appeal with respect to this issue; therefore, no discussion of VA's duty to notify and to assist is necessary.  The Board is remanding the issue of an increased rating in excess of 10 percent for the right knee disability for further evidentiary development.

With respect to the issues of increased disability ratings for the lumbar spine disability with bilateral radiculopathy and heart disorder, in this case, notice was provided to the Veteran in September 2009, prior to the initial adjudication of the claims in January 2010.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claims.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, private treatment records, VA examination reports, articles submitted by the Veteran, and lay statements.       

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in October 2009, November 2010, and June 2012.  The Board finds that the VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to the initial disability ratings on appeal.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted physical examinations, and specifically addressed the symptoms and impairment listed in the relevant criteria in the potentially applicable diagnostic codes.

Finally, as discussed above, the Veteran did not report for the scheduled Board hearing in April 2015 and, while providing an explanation for his absence in April 2015 correspondence, has not requested that the hearing be rescheduled; therefore, the request for a Board hearing is considered withdrawn.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Service Connection for Chronic Kidney Disease

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.     38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

As adjudicated below, the Board is granting service connection for chronic kidney disease based on secondary service connection under 38 C.F.R. § 3.310; therefore, the additional service connection theories of presumptive service connection based on chronic symptoms in service or continuous symptoms since service of a "chronic" disease in service (38 C.F.R. § 3.303(b) (2015)) or manifesting within one year of service separation (38 C.F.R. § 3.307 (2015)) and direct service connection pursuant to the same benefit are rendered moot, and there remain no questions of law or fact as to the fully granted service connection issue.  For this reason, these presumptive and direct service connection theories will not be further discussed.  See 38 U.S.C.A. § 7104 (stating that the Board decides questions of law or fact).

The contention liberally construed for the Veteran is that the chronic kidney disease was caused by the pain medication prescribed for the service-connected right knee and lumbar spine disabilities.  In the December 2010 substantive appeal (on a VA Form 9), the Veteran reported that he was diagnosed with stage II kidney disease and instructed to cease taking antiinflammatory drugs (prescribed for the service-connected lumbar spine disability).  The Veteran contends that his kidney disorder was a result of VA's pain management plan damaging his kidneys.

First, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran was diagnosed with chronic kidney disease during the appeal period.  The Veteran underwent VA examinations in October 2009 and June 2012 at which the VA examiners assessed no current kidney disorder or renal disease because all current labs results were normal.  The June 2012 VA examiner noted that VA treatment records show intermittent BUN and Creatinine readings that were just over normal and not repeatable.

Conversely, VA treatment records dated throughout the appeal period note that the Veteran has chronic kidney disease, stage II.  See e.g., August and September 2010 VA treatment records.  An August 2010 VA treatment record notes that the Veteran had discontinued use of nonsteroid anti-inflammatory drugs (NSAIDs) due to renal effects.  A June 2014 VA treatment record notes that the Veteran's chronic kidney disease, stage II (mild) was stable and asymptomatic with kidney function essentially normal.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  However, service connection can be warranted if there was a disability present at any point during the claim period, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a current disability may include a diagnosis at the time the claim was filed or during its pendency).  While the evidence of record reflects that the Veteran's chronic kidney disease may have resolved, it also shows an assessment of chronic kidney disease, although the kidney disease was indicated to be stable and asymptomatic and not affecting kidney function.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran was diagnosed chronic kidney disease during the appeal period, so has a current kidney disease disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The evidence of record reflects that the Veteran was prescribed pain medication in connection with the service-connected lumbar spine and right knee disabilities.  See e.g., August 2000 VA examination report.  In March 2010, the Veteran submitted multiple articles noting the general proposition that potential complications associated with long-term use of NSAIDs includes kidney damage and impaired kidney function.  An August 2010 VA treatment record notes that the Veteran had discontinued NSAIDs used to treat his back pain due to negative renal effects.

In a May 2015 disability benefits questionnaire (submitted by the Veteran), a VA nurse practitioner noted that the Veteran had been diagnosed with chronic kidney disease, stage II in August 2009, at which time he was advised to stop taking Motrin.  The VA nurse practitioner noted that the Veteran ceased taking NSAIDs and his kidney functions are now normal.  The VA nurse practitioner opined that the Veteran's previous diagnosis of chronic kidney disease was most likely caused by chronic use of NSAIDs because his kidney function returned to normal after stopping the medication. 

The Board finds that the evidence is at least in equipoise as to whether the chronic kidney disease, diagnosed during the appeal period, was caused by the medication prescribed to treat the service-connected right knee and lumbar spine disabilities; therefore, resolving reasonable doubt in favor of the Veteran, service connection for chronic kidney disease, as secondary to the service-connected right knee and lumbar spine disabilities, is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.  The grant of secondary service connection renders moot other theories of service connection.     

Disability Rating Laws and Regulations 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered, and found inappropriate, the assignment of "staged" ratings for any part of the increased rating period.

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25 (2015).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the U.S. Court of Appeals for Veterans Claims (Court) has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14 (2015).  In Esteban, the Court held that the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.   Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Increased Disability Rating for the Lumbar Spine Disability 
with  
Bilateral Lower Extremity Radiculopathy

The Veteran is in receipt of a 60 percent disability rating for the service-connected lumbar spine disability with bilateral lower extremity radiculopathy under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The 60 percent disability rating was granted under regulations in effect prior to September 26, 2003.  The regulation for rating intervertebral disc syndrome based on incapacitating episodes was revised effective September 23, 2002 and was slightly revised again in September 2003.  The regulations for rating disabilities of the spine were revised, effective September 26, 2003, and the diagnostic codes were reclassified.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  The amendment applies to all applications for benefits received by VA on or after September 26, 2003.  

Because the claim was received on August 18, 2009, the Board will discuss whether a disability rating in excess of 60 percent is wanted under the current ("new") rating criteria.  The Board will only discuss the rating criteria in effect when service connection was initially granted (the "old" rating criteria) to explain why the Veteran's bilateral lower extremity radiculopathy is rated as part of the service-connected lumbar spine disability rather than under separate diagnostic codes (as is directed under the current rating criteria).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243), unless Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25 (2015).  38 C.F.R.	 § 4.71a (2015).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Under the General Rating Formula, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  Id.

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.  

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis).  Id.  

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a 10 percent rating is assigned with incapacitating episodes having a total duration of at least 1 weeks but less than 2 weeks during the past 12 months; a 20 percent rating is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent rating is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.

Diagnostic Code 5243 provides the following Notes: 

Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher rating for that segment.  Id.

Under the current rating criteria, under 38 U.S.C.A. § 4.124a, Diagnostic Code 8520, ratings of 10, 20, 40, and 60 are warranted, respectively, for mild, moderate, and moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve.  A rating of 80 percent is warranted for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost.  38 C.F.R. § 4.124a.   

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  
38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Throughout the course of this appeal, the Veteran has contended that the service-connected lumbar spine disability with bilateral lower extremity radiculopathy has been manifested by more severe symptoms than that contemplated by the 60 disability rating assigned.  In the August 2009 claim, the Veteran contended that the lumbar spine disability had worsened with his doctor telling him the disc herniation had moved to other discs in his spine.  The Veteran contended that his right lower extremity "numbness/loss of use of reflex/dead nerve" continued to worsen.  

In an October 2009 written statement, the Veteran contended that, over the past several years, his back had continued to worsen, affecting his daily quality of life, and that several other vertebrae in the spine had disintegrated.  In an October 2009 written statement, the Veteran's spouse reported that the Veteran had increased back pain, often cannot sit or stand comfortably, and needs help with everyday tasks such as tying shoes, removing socks, and lifting objects.  In a February 2010 notice of disagreement, the Veteran contended that his lumbar spine disability had worsened and he had no reflexes in his right leg due to radiculopathy.  

After a review of all the evidence of record, lay and medical, the Board finds that the criteria for an increased disability rating in excess of 60 percent for the lumbar spine disability have not been met or more nearly approximated for any part of the increased rating period.

VA treatment records, as well as the Veteran's own statements through the course of this appeal, reflect consistent reports of chronic low back pain and bilateral lower extremity radiculopathy.  The treatment records note that the Veteran was using pain medication to treat the back pain until he discontinued use due to renal effects.  The VA treatment records note that the Veteran had tolerable relief of back pain with use of a TENS unit.

August 2008 VA treatment records note that the Veteran had minimal radicular symptoms in the left leg as compared the right, mild to moderate restriction of back motion due to discomfort with pain at the end range, and straight leg raising was limited to approximately 45 degrees on the right and 55 degrees on the left.  The treatment records note that pedal pulses were strong bilaterally, internal hamstring reflexes were not readily elicited, and lower extremity strength was mildly reduced (4/5).  The treatment records note that the Veteran's back and leg symptoms were episodic with back and right leg pain lasting one to two weeks during episodes with symptoms aggravated by attempting to sleep on his back, prolonged standing, heavy lifting, and yardwork.

An October 2008 VA treatment record notes that the Veteran reported that standing much of the day aggravates his low back and right leg pain.  The Veteran's gait was noted as normal, straight leg raising was limited to approximately 45 degrees bilaterally with slightly greater restriction on the right, knee and ankle reflexes were normal (2+) bilaterally, and Achilles reflex was absent (0).  A January 2009 VA treatment record notes that the Veteran reported decreased reflexes, "a little" foot drop, and pain in the great toe and medial arch of the foot in the right lower extremity.  The treatment record notes that foot drop was not found when testing the Veteran's gait. 

At the October 2009 VA examination, the Veteran reported back and right lower extremity pain with the area of the lateral and dorsal right foot to great toe aching and feeling "dead" most of the time that limit activities of daily living.  The Veteran reported numbness in the right lower extremity and stiffness, spasm, and pain in the lumbar spine.  The Veteran reported moderate weekly flare-ups lasting hours that are precipitated by walking and standing, and are alleviated with rest, medication, and use of a TENS unit.  

At the October 2009 VA examination, upon physical examination, a normal gait and lumbar flattening were noted.  Bilateral lower extremity strength was noted to be 5/5 (active movement against full resistance in all muscle groups) and normal muscle tone noted.  Sensation (2/2) and detailed reflexes (2+) were noted as normal in both lower extremities.  Range of motion testing reflected thoracolumbar spine flexion to 60 degrees, extension to 20 degrees, and bilateral lateral flexion and rotation to 20 degrees.  The VA examiner noted that the Veteran's lumbar spine disability with radiculopathy had moderate effects on shopping, exercise, sports, and recreation, and mild effects on chores, traveling, bathing, dressing, and toileting.   

In an October 2009 written statement, the Veteran reported daily pain and stiffness in his back and radiating down his legs into his toes.  The Veteran reported difficulty walking in the morning due to pain in the legs and feet.  The Veteran reported pain and discomfort upon sitting, standing, walking, twisting, turning, outdoor activities such as picking up branches, mowing the lawn, extended walks, and daily house chores as well as difficulty sleeping due to pain.  

The Veteran reported that the lumbar spine and radicular pain negatively affects his work performance, public life, and private life.  The Veteran reported that his ability to hunt, fish, and hike were extremely limited by back and radicular pain.  The Veteran reported that nerve reflex tests conducted on his right leg displayed a loss of reflex and a slight drop foot while walking.  The Veteran reported frequent episodes of lumbar spine pain persisting for days.  In a December 2009 written statement, the Veteran reported that the shooting pain that was initially in his right leg was now present in his left leg with a hot, stabbing feeling on the outside of his foot and radiating across his toes in both lower extremities.

At the November 2010 VA examination, the Veteran reported intermittent left leg pain that may be mild or severe.  The VA examiner noted hypoactive (+1) left knee jerk, normal (2+) left ankle jerk, absent (0) right knee and ankle jerk, decreased sensation to vibration and pain/pinprick and absent sensation to light touch in the bilateral lower extremities, and decreased (4/5) strength in the ankle plantar flexion and great toe extension.  No muscle atrophy or gait abnormality was noted.  The VA examiner noted that the Veteran was unsteady with Romberg testing. 

At the June 2012 VA examination, the Veteran reported constant and unremitting pain in the low back.  The Veteran reported flare-ups four times per month lasting approximately two days noted as stiffness with difficulty moving that onset spontaneously but were usually associated with reaching or bending.  The Veteran further reported that, if he has a flare-up of sharp radiculopathy or numbness, he has to move to decrease the symptoms.

At the June 2012 VA examination, upon physical examination, range of motion testing reflected thoracolumbar spine flexion to 90 degrees with objective evidence of painful motion at 45 degrees and extension and bilateral lateral flexion and rotation to 30 degrees without objective evidence of painful motion.  The VA examiner noted that the Veteran sits in a chair without assistance with normal gait and station.  No additional loss of range of motion was noted upon repetition.  The VA examiner noted functional impairment of pain on movement as well as guarding and/or muscle spasm that does not result in abnormal gait or spinal contour. 

The June 2012 VA examiner noted normal (5/5) muscle strength, hypoactive (1+) ankle deep tendon reflexes, negative straight leg raising test, and decreased foot/toes sensation with minimal light touch and decreased vibratory sensation in the lateral aspect of the left foot and dorsum bilaterally in the lower extremities.  The VA examination report notes symptoms of moderate constant pain, severe intermittent pain, mild paresthesias and dysesthesias, and mild numbness in the bilateral lower extremities.  The VA examination report notes involvement of the sciatic nerve bilaterally.  The VA examiner opined that the Veteran had mild bilateral radiculopathy with mild incomplete paralysis of the sciatic and external popliteal nerves bilaterally.  

A July 2012 VA treatment record notes that the Veteran had stiffness and limited flexion of the lumbar spine, but external and lateral bending and lateral rotation appeared normal.  The Veteran's gait was normal without antalgic limp and motor strength was within normal limits.  A December 2012 VA treatment record notes that the Veteran had full active range of motion in all planes of the lumbar spine, normal motor strength, normal gait without antalgic limp, and decreased deep tendon reflexes in the right lower extremity.  

An August 2013 VA treatment record notes mild flattening of the lumbar lordosis, moderately severe restriction in low back range of motion, and straight leg raising limited to 45 degrees bilaterally.  Neurological examination reflected mild weakness at the toes and ankles bilaterally and sensation was intact except over the right big toe with subjectively reduced sensation over the entire right foot.  Knee and ankle reflexes were normal (2+) bilaterally, but internal hamstring reflexes were not readily elicited.  

The August 2013 VA treatment record notes that the right leg may give way secondary to pain and weakness and, when symptoms are severe, the Veteran limps.  The Veteran reported that pain most prominent with standing, but also pain awakening him from sleep.  The Veteran reported some pain relief with use of a TENS unit, stretching program, and lumbar support.  The Veteran was fitted for a back brace to help manage the low back pain.  A September 2013 VA treatment record notes chronic back pain with limited flexibility. 

Based on the above, the Board finds that, for the entire increased rating period from August 18, 2009, the Veteran's lumbar spine disability has been manifested by forward flexion to 45 degrees, painful motion, and muscle spasms with bilateral lower extremity radiculopathy manifested by moderate constant pain, severe intermittent pain, mild paresthesias and dysesthesias, mild numbness, mildly (4/5) decreased muscle strength, hypoactive (1+) ankle deep tendon reflexes, decreased sensation to vibration and pain/pinprick, absent sensation to light touch, absent (0) right knee and ankle jerk, sciatic nerve and external popliteal nerve root involvement, and no muscle atrophy, and more nearly approximates the criteria for a 60 percent disability rating under the old rating criteria.  38 C.F.R. §§ 4.3, 4.7, 4.71a (2002).  

The Board finds that the weight of the lay and medical evidence of record demonstrates that the criteria (under the current rating schedule) for a disability rating in excess of 60 percent have not been met or more nearly approximated for any part of the increased rating period.  For the entire increased rating period from August 18, 2009, the Veteran's lumbar spine disability with bilateral lower extremity radiculopathy has not been manifested by ankylosis, forward flexion to 30 degrees or less, or more nearly approximated moderately severe incomplete paralysis of the sciatic nerve.

As noted above, under current VA regulations, any associated objective neurologic abnormalities (to include radiculopathy) are rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  Conversely, under the rating criteria in effect when the 60 percent disability rating was assigned for the lumbar spine disability with radiculopathy, a 60 percent rating was warranted for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc and little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  Neurological involvement/radiculopathy was rated as part of the spine disability.  

The Veteran's current lumbar spine disability includes radiculopathy.  While the left and right lower extremity radiculopathy can be rated separately from the lumbar spine disability, the Board finds, as discussed below, that rating the lumbar spine and radiculopathy separately would not provide the Veteran with a higher disability rating than the currently assigned 60 percent rating.  Further, while service connection for left lower extremity radiculopathy was recently established pursuant to the March 2011 rating decision, because the 60 percent disability rating for the lumbar spine disability assigned under the old rating criteria contemplates symptoms of sciatic neuropathy or other neurological findings associated with the spine disability, and it is more advantageous for the Veteran to be rated under the old criteria then to receive separate ratings for the lumbar spine disability and left and right lower extremity radiculopathy, the Board finds that a separate rating for left lumbar spine radiculopathy is not warranted.  

Based on the evidence of record, if rated separately under the new criteria, a 20 percent disability rating would be warranted for the lumbar spine disability.  For the entire increased rating period from August 18, 2009, the Veteran's lumbar spine disability has been manifested, at worst, by forward flexion to 45 degrees, painful motion, and muscle spasms.  As noted above, range of motion testing conducted at the June 2012 VA examination notes forward flexion to 90 with objective evidence of painful motion at 45 degrees, see VAOPGCPREC 9-98 (interpreting that painful motion is considered limited motion at the point that the pain actually sets in), which does not more nearly approximate limitation of flexion to 30 degrees as needed for the next higher (40 percent) disability rating.  Based on the above, the Board finds that the low back disability has more closely approximated the criteria for a 20 percent rating under the current regulations for the entire increased rating period.  38 C.F.R. § 4.71a.

The Board has considered whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca.  Here, there is no question that the Veteran's low back disability has caused pain, which has restricted his overall motion.  The October 2009 and June 2012 VA examination reports indicate pain upon motion, but note no additional limitation upon repetition because of pain, fatigue, weakness, lack of endurance, or incoordination; therefore, the degree of impairment does not warrant a higher rating based on limitation of motion under the current regulations.  38 C.F.R. § 4.71a.

As evidenced by the range of motion testing at the October 2009 and June 2012 VA examinations, the evidence of record also does not reflect that the lumbar spine disability has been manifested by ankylosis.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 (25th ed. 1990) (ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint").  

The Board further finds that, for the entire increased rating period, a higher (40 percent) disability rating is also not warranted under the Intervertebral Disc Syndrome Formula.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The June 2012 VA examination report notes no incapacitating episodes of intervertebral disc syndrome during the previous 12 month period.  The Board finds that the weight of the evidence of record is against finding that the Veteran's low back disability has been manifested by at least 4 weeks of incapacitating episodes requiring physician ordered bed rest over a 12 month period (as required for a higher 40 percent rating) for any part of the increased rating period, and the Veteran has not alleged otherwise.  38 C.F.R. §§ 4.3, 4.7.         

Next, the Board finds that, if the left and right lower extremity radiculopathy were rated separately from the lumbar spine disability under the current rating criteria, 20 percent disability ratings would be assigned under Diagnostic Code 8520 for the right and left lower extremity radiculopathy based on moderate incomplete paralysis of the sciatic nerve.  As detailed above, the Board finds that, for the entire increased rating period from August 18, 2009, the left and right lower extremity radiculopathy has been manifested by moderate constant pain, severe intermittent pain, mild paresthesias and dysesthesias, mild numbness, mildly (4/5) decreased muscle strength, hypoactive (1+) ankle deep tendon reflexes, decreased sensation to vibration and pain/pinprick, absent sensation to light touch, absent (0) right knee and ankle jerk, sciatic nerve and external popliteal nerve root involvement, and no muscle atrophy, and more nearly approximate moderate incomplete paralysis of the sciatic nerve.    

The Board finds that the weight of the lay and medical evidence demonstrates that the criteria for disability ratings in excess of 20 percent have not been met or more nearly approximated.  As noted above, while absent right knee and ankle jerk and sensation to light touch was noted, sensation was not wholly absent. Only mildly decreased muscle strength was noted with normal muscle tone and no muscle atrophy.  Further, while ankle deep tendon reflexes were noted to be hypoactive, the Veteran had normal deep tendon reflexes throughout the rest of the lower extremities.  Based on the above, for the entire increased rating period from August 18, 2009, the Board finds that the weight of the lay and medical evidence demonstrates that the left and right lower extremity radiculopathy have not more nearly approximated moderately severe incomplete paralysis of the sciatic nerve (the criteria for a 40 percent rating).

To the extent that the June 2012 VA examination report notes some involvement of the external popliteal nerve root as well as the sciatic nerve, Diagnostic Codes 8520 (sciatic nerve) and 8521 (external popliteal nerve) provide rates based on neurological impairment, including pain and numbness of the lower extremities.  The Board finds that the Veteran is not entitled to a separate rating for impairment of the external popliteal nerve because to do so would constitute pyramiding as it would compensate the Veteran twice for the same symptomatology, i.e., numbness and pain in the lower extremities.  See Esteban, 6 Vet. App. at 262; 38 C.F.R.	 § 4.14.  It is also not more advantageous to rate the Veteran's bilateral lower extremity radiculopathy under Diagnostic Code 8521 because a disability rating in excess of 20 percent unde that Code requires severe incomplete paralysis of the nerve.  

Further, the Board finds that there are no other neurologic impairments associated with the lumbar spine disability for which a separate rating is warranted.  Specifically, the October 2009, November 2010, and June 2012 VA examination reports note no bowel or bladder dysfunction as a result of the lumbar spine disability.

Under the current rating criteria, the Veteran would be entitled to a 50 percent combined disability rating.  See 38 C.F.R. § 4.25 (2015).  Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2014).  A readjustment to VA's rating schedule shall not be grounds for reduction of a disability rating in effect on the date of the readjustment unless medical evidence establishes that the disability to be evaluated actually improved.  38 C.F.R.		 § 3.951(a) (2015).  The lumbar spine disability with bilateral lower extremity radiculopathy has not been shown to undergone such improvement.  For these reasons, the Board finds that the criteria for an increased disability rating in excess of 60 percent for the lumbar spine disability with bilateral radiculopathy have not been met or more nearly approximated for any part of the increased rating period; therefore, the claim must be denied.  38 C.F.R. §§ 4.3, 4.7.  

Finally, service connection has already been established, and a 10 percent disability rating assigned, for a tender scar, status post diskectomy L5-S1 (associated with the lumbar spine disability).  The Veteran has not expressed disagreement with the disability rating assigned for the service-connected scar.

Increased Disability Rating for the Heart Disorder

The Veteran is in receipt of a 30 percent disability rating for the service-connected supraventricular arrhythmia and chronic irregular heart rate with dizziness and lightheadedness from August 18, 2009 (the date the claim was received by VA) under 38 C.F.R. § 4.104, Diagnostic Code 7010.  Under Diagnostic Code 7010, a 30 percent (maximum) schedular rating is assigned for paroxysmal atrial fibrillation or other supraventricular tachycardia with more than four episodes per year documented by ECG or Holter Monitor.  38 C.F.R. § 4.104.

Throughout the course of this appeal, the Veteran has contended that the service-connected heart disorder has been manifested by more severe symptoms than that contemplated by the disability rating assigned.  See August 2009 claim (Veteran claimed general worsening of his irregular heart rate).  In a February 2010 notice of disagreement, the Veteran contended that he has at least four episodes of irregular heartbeats per year.  

VA treatment records as well as the Veteran's own lay statements dated throughout the appeal period note that the Veteran reported multiple instances of irregular heartbeat, chest pain/pressure, lightheadedness, and shortness of breath.  The VA treatment records note a diagnosis of atrial tachycardia.  VA treatment records further note that beta-blockers were tried and discontinued due to side effects, flecainide had caused significant sinus bradycardia, and diltiazem was also ineffective in relieving the Veteran's symptoms.  Nadolol was prescribed, but despite the use of the medication, the Veteran continued to experience frequent paroxysms palpitations lasting for a few seconds to minutes.  No obvious triggers were noted to precipitate each episode, but the palpitations were noted to be more frequent during physical activity. 

At the October 2009 VA examination, the Veteran reported monthly dizziness associated with the service-connected heart disorder.  An EKG performed in connection with the October 2009 VA examination was noted as normal.  The VA examiner diagnosed sinus bradycardia and sinus arrhythmia, normal variant.   

In an October 2009 written statement, the Veteran reported continued episodes of accelerated heart rate that is painful and causes him to stop and catch his breath.  The Veteran reported that the irregular beats cause dizziness, lightheadedness, difficulty breathing, a painful heavy weighted chest, and a pale complexion.  In the February 2010 notice of disagreement, the Veteran reported that he had several episodes of irregular heart rates where his heart races for two to three minutes and then goes into a flutter.  In a March 2010 written statement, the Veteran's spouse reported witnessing episodes of irregular heartbeats occurring weekly or biweekly.

An August 2010 VA treatment record notes that a Holter monitor documented 51 runs of supraventricular tachycardia and one run of nonsustained ventricular tachycardia versus aberrantly conducted supraventricular beats.  Symptoms of palpitations, dyspnea, and chest discomfort were noted.  A September 2010 VA treatment record notes that the Veteran reported daily symptoms of skipped or rapid heartbeat and three to four times per week with symptoms including lightheadedness, becoming pale, sweating, and feeling as if he may faint.  The Veteran reported these symptoms happen with greater frequency upon exertion.  

A November 2010 VA treatment record further notes that the Veteran reported occasional anterior chest tightness and shortness of breath with these episodes.  A December 2010 VA treatment record notes that the Veteran reported five episodes in the previous month of shortness of breath and a "heart fluttering feeling" with one episode of substernal chest pressure.  A June 2011 VA treatment record notes that the Veteran reported worsening symptoms of "skipped beat" or rapid heartbeat daily and becoming pale, sweating and feel as if he may faint three to four times per week.  The treatment record notes that the Veteran also experienced three to four episodes of shortness of breath and dizziness per week associated with the irregular heartbeat.

At the June 2012 VA examination, the Veteran reported one episode of arrhythmia per week lasting approximately eight minutes with dyspnea and chest palpitations.  The VA examiner noted that the Veteran had intermittent supraventricular tachycardia more than four times in the previous 12 months with associated fatigue.   

A June 2012 VA treatment record notes that the Veteran reported palpitations one time per week for two to three minutes as well as chest "pressure sensations" approximately twice per week.  The Veteran reported that his exercise tolerance was stable and he can walk approximately 10 minutes before needing to stop due to fatigue and/or shortness of breath.  The Veteran denied other cardiac symptoms with this level of exertion 

A July 2012 VA treatment record notes that the Veteran had a history of paroxysmal atrial tachycardia and paroxysmal supraventricular tachycardia that had worsened in frequency and duration of symptoms within the previous year.  The VA treatment records note that a catheter ablation of the arrhythmogenic substrate to treat the arrhythmias was recommended and the Veteran underwent an ablation in September 2012.  A November 2012 VA treatment record notes that the Veteran was doing well following the ablation and no longer had episodes of tachycardia, shortness of breath, or chest pain.  
  
Based on the above, the Board finds that, for the entire increased rating period from August 18, 2009, the Veteran's heart disorder has been manifested by more than four episodes per year of supraventricular tachycardia documented by ECG or Holter monitor with symptoms of dizziness, lightheadedness, chest palpations, chest pressure, shortness of breath, and fatigue, and more nearly approximates the criteria for a 30 percent disability rating under Diagnostic Code 7010.  38 C.F.R. §§ 4.3, 4.7, 4.104.  This is the maximum schedular rating available under this Diagnostic Code.  

The Board finds that the weight of the lay and medical evidence demonstrates that the criteria for a disability rating in excess of 30 percent have not been met or more nearly approximated under any other diagnostic codes pertaining to diseases of the heart for any part of the increased rating period.  The Board has considered whether the Veteran's heart disability would warrant a higher rating under any other relevant diagnostic code; however, the Board finds that the service-connected heart disorder has not been manifested by congestive heart failure, a workload of 5 or less METs, or left ventricular dysfunction with an ejection fraction of 50 percent or less, so as to warrant a higher (60 percent) disability rating under Diagnostic Codes 7000 to 7007 or 7011 to 7020.  38 C.F.R. § 4.104.  

An August 2010 VA treatment record notes left ventricular ejection fraction of 62 percent.  An October 2010 VA treatment record notes that a cardiac stress test reflected a workload of 11.9 METs without development of chest pain.  An August 2011 VA treatment record notes a workload of 10.3 METs with no chest symptoms. A September 2011 VA treatment record notes than an August 2011 nuclear stress test reflected fair functional capacity with the Veteran able to attain a workload of 7 METs without the development of chest pain.  A June 2012 ECHO report notes normal left ventricular function with an estimated ejection fraction of 60 to 65 percent.  The June 2012 VA examination report notes that, during an interview-based METs test, the Veteran denied experiencing cardiac symptoms with any  level of physical activity   

The June 2012 VA examination report notes that the Veteran's heart disorder did not qualify as ischemic heart disease and there was no history or current diagnoses of myocardial infarction, atherosclerotic cardiovascular disease, coronary artery disease, stable or unstable angina, coronary spasm, congestive heart failure, sustained ventricular arrhythmia, heart block, valvular heart disease, heart valve replacement, cardiomyopathy, hypertensive heart disease, heart transplant, implanted cardiac pacemaker, implanted automatic implantable cardioverter defibrillator (AICD), infectious heart disorder, or pericardial adhesions.  Looking at the heart diseases diagnostic codes that could potentially afford the Veteran a disability rating in excess of 30 percent, the Board finds that none of them are applicable in this particular case.  38 C.F.R. § 4.104.  

In view of the foregoing, the Board concludes that the regulations preclude a schedular rating in excess of a 30 percent rating for supraventricular arrhythmia and chronic irregular heart rate with dizziness and lightheadedness; therefore, there is no legal basis for a rating in excess of 30 percent and the appeal must be denied.  As disposition of this appeal is based on the law and not the facts of the case, the appeal must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Extraschedular Considerations

The Board has considered whether referral for an extraschedular rating would have been warranted for the lumbar spine disability with bilateral lower extremity radiculopathy or the heart disorder for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular disability ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's lumbar spine disability with radiculopathy and heart disorder are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's low back disability has been manifested by symptoms of pain, limitation of motion, and muscle spasms.  The schedular rating criteria specifically provides ratings for painful arthritis (Diagnostic Code 5003, 38 C.F.R. § 4.59) and limitation of motion (Diagnostic Codes 5235 to 5242 (spine)), including motion limited to orthopedic factors such as pain, stiffness, and weakness (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), which are incorporated into the schedular rating criteria.  

The Board further finds that the symptomatology and impairment caused by the Veteran's bilateral lower extremity radiculopathy is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria in Diagnostic Code 8520 specifically provide for disability ratings based on the severity of incomplete paralysis of the sciatic nerve as well as ratings for neuritis and neuralgia.  In this case, the Veteran's right 
and left lower extremity radiculopathy have been manifested by moderate incomplete paralysis of the sciatic nerve.  These symptoms and impairment, particularly the level of impairment manifested by impairment of the sciatic nerve, are part of the schedular rating criteria.  In this case, comparing the Veteran's disability level and symptomatology of the lumbar spine disability with bilateral radiculopathy to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.

Further, the Board finds that all the symptomatology and impairment caused by the Veteran's heart disorder are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Diagnostic Code 7010 specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, the Veteran's heart disorder has been manifested by four or more documented of supraventricular tachycardia with associated symptoms of dizziness, lightheadedness, chest palpations, chest pressure, shortness of breath, and fatigue.  The number of episodes and documentation of such episodes, as well as the cardiac symptoms associated with these episodes, are part of the schedular rating criteria.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the lumbar spine disability with bilateral radiculopathy and heart disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.  The October 2009 and June 2012 VA examination reports note the Veteran is employed full-time as a teacher.  See also August and September 2013 VA treatment records.  As such, the Board finds that Rice is inapplicable in this case because neither the Veteran nor the evidence suggests unemployability due to the service-connected disabilities. 


ORDER

Service connection for chronic kidney disease, as secondary to service-connected right knee and lumbar spine disabilities, is granted.

An increased disability rating in excess of 60 percent for lumbar spine disability (right paramedian disc herniation and degenerative disc disease at L3-S1 with bilateral lower extremity radiculopathy at S1 with central disc protrusions at L4-5 and L3-4, status post L5-S1 diskectomy) is denied. 

An increased disability rating in excess of 30 percent for supraventricular arrhythmia and chronic irregular heart rate with dizziness and lightheadedness is denied.


REMAND

Increased Rating for the Right Knee Disability

A June 2012 VA examination report notes that the Veteran did not have right knee instability and joint stability tests were normal.  An October 2012 VA treatment record, dated after the most recent VA examination, notes that the Veteran had positive varus and valgus tests - joint stability tests that may indicate some right knee instability - and that the Veteran reported the right knee buckles once per week.  The treatment record notes that the Veteran was fitted for a right knee brace.  The May 2015 lower leg disability benefits questionnaire (submitted by the Veteran) does not reflect that joint stability tests were performed during physical examination of the Veteran's right knee.  

While the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted, see Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007), VAOPGCPREC 11-95, an examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  As such, the Board finds that further examination is required so that the decision is based on a record that contains a current examination, to include assessing whether there are symptoms of instability associated with the right knee disability.   

Accordingly, the issue of an increased disability rating in excess of 10 percent for the right knee disability is REMANDED for the following action:

1.  Schedule a VA examination(s) to assist in determining the current severity of the service-connected right knee disability.  The VA examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.  

2.  Then, readjudicate the issue of increased rating for right knee disability.  If any aspect of the appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


